Exhibit FORM EMPLOYMENT AGREEMENT PENNSYLVANIA COMMERCE BANCORP, INC. AND COMMERCE BANK/HARRISBURG EFFECTIVE DATE FEBRUARY 23, 2009 TABLE OF CONTENTS PAGE 1. Employment and Term of Employment. 1 2. Services and Duties. 1 3. Compensation. 2 4. Plans and Fringe Benefits. 2 5. Termination by Commerce for Cause. 2 6. Disability Leave and Death. 3 7. Termination by Commerce without Cause and Termination Following a Change in Control and for Good Reason. 4 8. Change in Control and Good Reason. 6 9. Confidential Information and Non-Competition. 7 10. Successors and Assigns. 8 11. Assignment. 8 12. Source of Payment and Timing. 9 13. Interest. 9 14. Reimbursements and In-Kind Benefits. 9 15. Notices. 10 16. Amendment, Waiver and Termination 11 17. General Provisions. 11 EMPLOYMENT AGREEMENT This Agreement is dated effective as of February 23, 2009, by and between
